     Case 19-33294-hdh13 Doc 12 Filed 10/15/19                            Entered 10/15/19 15:03:27             Page 1 of 17
Leinart Law Firm
11520 N. Central Expressway
Suite 212
Dallas, Texas 75243

Bar Number: 00794156
Phone: (469) 232-3328

                                    IN THE UNITED STATES BANKRUPTCY COURT
                                          NORTHERN DISTRICT OF TEXAS
                                                 DALLAS DIVISION
In re: Larry Wayne Smith                          xxx-xx-2287             §          Case No:     19-33294-hdh-13
       2309 W. Colorado Blvd.                                             §
                                                                                     Date:        10/15/2019
       Dallas, TX 75211                                                   §
                                                                          §          Chapter 13
                                                                          §




                                  Debtor(s)




                                                  DEBTOR'S(S') CHAPTER 13 PLAN
                                              (CONTAINING A MOTION FOR VALUATION)

                                                            DISCLOSURES

    This Plan does not contain any Nonstandard Provisions.

    This Plan contains Nonstandard Provisions listed in Section III.

    This Plan does not limit the amount of a secured claim based on a valuation of the Collateral for the claim.

    This Plan does limit the amount of a secured claim based on a valuation of the Collateral for the claim.

This Plan does not avoid a security interest or lien.

Language in italicized type in this Plan shall be as defined in the "General Order 2017-01, Standing Order Concerning Chapter 13
Cases" and as it may be superseded or amended ("General Order"). All provisions of the General Order shall apply to this Plan
as if fully set out herein.




                                                                 Page 1
Plan Payment:    $2,070.00                      Value of Non-exempt property per § 1325(a)(4):         $0.00
Plan Term:     60 months                        Monthly Disposable Income per § 1325(b)(2):         $0.00
Plan Base:    $124,200.00                       Monthly Disposable Income x ACP ("UCP"):          $0.00
Applicable Commitment Period: 36 months
     Case 19-33294-hdh13 Doc 12 Filed 10/15/19                             Entered 10/15/19 15:03:27                 Page 2 of 17
Case No:      19-33294-hdh-13
Debtor(s):    Larry Wayne Smith




                                                        MOTION FOR VALUATION

Pursuant to Bankruptcy Rule 3012, for purposes of 11 U.S.C. § 506(a) and § 1325(a)(5) and for purposes of determination of the
amounts to be distributed to holders of secured claims who do not accept the Plan, Debtor(s) hereby move(s) the Court to value the
Collateral described in Section I, Part E.(1) and Part F of the Plan at the lesser of the value set forth therein or any value claimed on
the proof of claim. Any objection to valuation shall be filed at least seven (7) days prior to the date of the Trustee's pre-hearing
conference regarding Confirmation or shall be deemed waived.


                                                        SECTION I
                                    DEBTOR'S(S') CHAPTER 13 PLAN - SPECIFIC PROVISIONS
                                                   FORM REVISED 7/1/17

A.   PLAN PAYMENTS:
          Debtor(s) propose(s) to pay to the Trustee the sum of:
             $2,070.00     per month, months    1       to   60    .

          For a total of    $124,200.00     (estimated " Base Amount ").

          First payment is due     10/31/2019       .

          The applicable commitment period ("ACP") is        36   months.

          Monthly Disposable Income ("DI") calculated by Debtor(s) per § 1325(b)(2) is:          $0.00          .

          The Unsecured Creditors' Pool ("UCP"), which is DI x ACP, as estimated by the Debtor(s), shall be no less than:
               $0.00      .

          Debtor's(s') equity in non-exempt property, as estimated by Debtor(s) per § 1325(a)(4), shall be no less than:
               $0.00          .

B. STATUTORY, ADMINISTRATIVE AND DSO CLAIMS:

     1.   CLERK'S FILING FEE: Total filing fees paid through the Plan, if any, are            $0.00           and shall be paid in full
          prior to disbursements to any other creditor.

     2.   STATUTORY TRUSTEE'S PERCENTAGE FEE(S) AND NOTICING FEES: Trustee's Percentage Fee(s) and any
          noticing fees shall be paid first out of each receipt as provided in General Order 2017-01 (as it may be superseded or
          amended) and 28 U.S.C. § 586(e)(1) and (2).

     3.   DOMESTIC SUPPORT OBLIGATIONS: The Debtor is responsible for paying any Post-petition Domestic Support
          Obligation directly to the DSO claimant. Pre-petition Domestic Support Obligations per Schedule "E/F" shall be paid in
          the following monthly payments:


                      DSO CLAIMANTS                           SCHED. AMOUNT            %        TERM (APPROXIMATE)              TREATMENT
                                                                                                 (MONTHS __ TO __)              $__ PER MO.

C. ATTORNEY FEES: To                        Leinart Law Firm               , total:         $3,700.00     ;
       $0.00    Pre-petition;             $3,700.00    disbursed by the Trustee.




                                                                  Page 2
     Case 19-33294-hdh13 Doc 12 Filed 10/15/19                            Entered 10/15/19 15:03:27               Page 3 of 17
Case No:     19-33294-hdh-13
Debtor(s):   Larry Wayne Smith


D.(1) PRE-PETITION MORTGAGE ARREARAGE:

               MORTGAGEE                           SCHED.              DATE              %       TERM (APPROXIMATE)          TREATMENT
                                                  ARR. AMT        ARR. THROUGH                    (MONTHS __ TO __)
Servicing Corporation                              $40,997.19        10/1/2019          0.00%        Month(s) 1-60                    Pro-Rata
2309 W. Colorado Blvd. Dallas, TX 75211

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY THE TRUSTEE IN A CONDUIT CASE:

                       MORTGAGEE                                  # OF PAYMENTS            CURRENT POST-              FIRST CONDUIT
                                                                 PAID BY TRUSTEE         PETITION MORTGAGE          PAYMENT DUE DATE
                                                                                          PAYMENT AMOUNT                (MM-DD-YY)
Servicing Corporation                                                  59 month(s)                      $991.85                  1/1/2020
2309 W. Colorado Blvd. Dallas, TX 75211

D.(3) POST-PETITION MORTGAGE ARREARAGE:

               MORTGAGEE                           TOTAL           DUE DATE(S)           %       TERM (APPROXIMATE)          TREATMENT
                                                    AMT.           (MM-DD-YY)                     (MONTHS __ TO __)
Servicing Corporation                                $1,983.70     11/1/2019 and        0.00%        Month(s) 1-60                    Pro-Rata
2309 W. Colorado Blvd. Dallas, TX 75211                              12/1/2019

E.(1) SECURED CREDITORS - PAID BY THE TRUSTEE:

A.

                 CREDITOR /                     SCHED. AMT.           VALUE             %        TERM (APPROXIMATE)          TREATMENT
                COLLATERAL                                                                        (MONTHS __ TO __)            Per Mo.

B.

                 CREDITOR /                     SCHED. AMT.           VALUE             %                                    TREATMENT
                COLLATERAL                                                                                                     Pro-rata

Capital One Auto Finance                           $29,966.00          $6,400.00       0.00%                                          Pro-Rata
2010 Lexus HS250h

To the extent the value amount in E.(1) is less than the scheduled amount in E.(1), the creditor may object. In the event a creditor
objects to the treatment proposed in paragraph E.(1), the Debtor(s) retain(s) the right to surrender the Collateral to the creditor in
satisfaction of the creditor's claim.

E.(2) SECURED 1325(a)(9) CLAIMS PAID BY THE TRUSTEE - NO CRAM DOWN:

A.
                          CREDITOR /                              SCHED. AMT.           %        TERM (APPROXIMATE)          TREATMENT
                         COLLATERAL                                                               (MONTHS __ TO __)            Per Mo.

B.
                          CREDITOR /                              SCHED. AMT.           %                                    TREATMENT
                         COLLATERAL                                                                                            Pro-rata

The valuation of Collateral set out in E.(1) and the interest rate to be paid on the above scheduled claims in E.(1) and E.(2) will
be finally determined at confirmation. The allowed claim amount will be determined based on a timely filed proof of claim and
the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection to claim.

Absent any objection to the treatment described in E.(1) or E.(2), the creditor(s) listed in E.(1) and E.(2) shall be deemed to have
accepted the Plan per section 1325(a)(5)(A) of the Bankruptcy Code and to have waived its or their rights under section
1325(a)(5)(B) and (C) of the Bankruptcy Code.



                                                                 Page 3
     Case 19-33294-hdh13 Doc 12 Filed 10/15/19                           Entered 10/15/19 15:03:27              Page 4 of 17
Case No:     19-33294-hdh-13
Debtor(s):   Larry Wayne Smith


F.   SECURED CREDITORS - COLLATERAL TO BE SURRENDERED:

                            CREDITOR /                                SCHED. AMT.           VALUE                  TREATMENT
                           COLLATERAL

Upon confirmation, pursuant to 11 U.S.C. § 1322(b)(8), the surrender of the Collateral described herein will provide for the
payment of all or part of a claim against the Debtor(s) in the amount of the value given herein.

The valuation of Collateral in F will be finally determined at confirmation. The allowed claim amount will be determined based
on a timely filed proof of claim and the Trustee's Recommendation Concerning Claims ("TRCC") or by an order on an objection
to claim.

The Debtor(s) request(s) that the automatic stay be terminated as to the surrendered Collateral. If there is no objection to the
surrender, the automatic stay shall terminate and the Trustee shall cease disbursements on any secured claim which is
secured by the Surrendered Collateral, without further order of the Court, on the 7th day after the date the Plan is filed. However,
the stay shall not be terminated if the Trustee or affected secured lender files an objection in compliance with paragraph 8 of the
General Order until such objection is resolved.

Nothing in this Plan shall be deemed to abrogate any applicable non-bankruptcy statutory or contractual rights of the Debtor(s).

G. SECURED CREDITORS - PAID DIRECT BY DEBTOR:

                        CREDITOR                                                   COLLATERAL                              SCHED. AMT.

Dallas County Tax Assessor/Collector                         2309 W. Colorado Blvd. Dallas, TX 75211                            $2,926.20

H. PRIORITY CREDITORS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:

                               CREDITOR                                       SCHED. AMT.     TERM (APPROXIMATE)           TREATMENT
                                                                                               (MONTHS __ TO __)

I.   SPECIAL CLASS:

                               CREDITOR                                       SCHED. AMT.     TERM (APPROXIMATE)           TREATMENT
                                                                                               (MONTHS __ TO __)

JUSTIFICATION:



J.   UNSECURED CREDITORS:

                        CREDITOR                             SCHED. AMT.                              COMMENT
AT&T Direct TV                                                        $0.00
AT&T Mobility                                                         $0.00
Bank Of America                                                       $0.00
Capital One                                                           $0.00
Capital One                                                       $2,495.00
Capital One Auto Finance                                         $23,566.00 Unsecured portion of the secured debt (Bifurcated)
Chase Card Services                                                   $0.00
Chase Card Services                                                   $0.00
Chase Mortgage                                                        $0.00
Citibank/The Home Depot                                               $0.00
Convergent Outsourcing, Inc.                                      $2,417.75
Credence Resource Management                                      $1,710.00
Credence Resource Management                                        $837.76
Credit One Bank                                                       $0.00

                                                                Page 4
     Case 19-33294-hdh13 Doc 12 Filed 10/15/19                           Entered 10/15/19 15:03:27              Page 5 of 17
Case No:     19-33294-hdh-13
Debtor(s):   Larry Wayne Smith


Credit Protection Asoc. LP                                           $72.72
ERC/Enhanced Recovery Corp                                        $1,054.00
First PREMIER Bank                                                  $589.00
Flex Shopper                                                          $0.00
Fowell Law Firm PLLC                                                  $0.00
Frost Bank                                                        $1,557.00
LVNV Funding/Resurgent Capital                                      $853.00
MRS BPO LLC                                                         $574.08
National Credit Adjusters, LLC                                    $1,600.00
Neighborhood Credit Union                                             $0.00
NTTA                                                                $202.00
Portfolio Recovery                                                $2,434.70
Resolve Trustee Services                                              $0.00
Security Credit Services                                              $0.00
Southwest Credit Systems                                            $864.00
Spectrum/Charter Communications                                       $0.00
T-Mobile                                                              $0.00
Texas Department of Public Safety                                   $292.60
The Cash Store                                                        $0.00
Toyota Financial Services                                             $0.00
US BankCorp                                                           $0.00
Verizon Wireless                                                      $0.00

TOTAL SCHEDULED UNSECURED:                                      $41,119.61

The Debtor's(s') estimated (but not guaranteed) payout to unsecured creditors based on the scheduled amount is ____________.
                                                                                                                     0%

General unsecured claims will not receive any payment until after the order approving the TRCC becomes final.
K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

                   § 365 PARTY                      ASSUME/REJECT         CURE AMOUNT         TERM (APPROXIMATE)           TREATMENT
                                                                                               (MONTHS __ TO __)

                                                      SECTION II
                                  DEBTOR'S(S') CHAPTER 13 PLAN - GENERAL PROVISIONS
                                                  FORM REVISED 7/1/17
A.   SUBMISSION OF DISPOSABLE INCOME:

Debtor(s) hereby submit(s) future earnings or other future income to the Trustee to pay the Base Amount.

B. ADMINISTRATIVE EXPENSES, DSO CLAIMS & PAYMENT OF TRUSTEE'S STATUTORY PERCENTAGE FEE(S) AND
   NOTICING FEES:

The Statutory Percentage Fees of the Trustee shall be paid in full pursuant to 11 U.S.C. §§ 105(a), 1326(b)(2), and 28 U.S.C.
§ 586(e)(1)(B). The Trustee is authorized to charge and collect Noticing Fees as indicated in Section I, Part "B" hereof.

C. ATTORNEY FEES:
Debtor's(s') Attorney Fees totaling the amount indicated in Section I, Part C, shall be disbursed by the Trustee in the amount
shown as "Disbursed By The Trustee" pursuant to this Plan and the Debtor's(s') Authorization for Adequate Protection
Disbursements ("AAPD "), if filed.




                                                                Page 5
        Case 19-33294-hdh13 Doc 12 Filed 10/15/19                           Entered 10/15/19 15:03:27                Page 6 of 17
Case No:     19-33294-hdh-13
Debtor(s):   Larry Wayne Smith


D.(1) PRE-PETITION MORTGAGE ARREARAGE:

The Pre-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed pre-petition arrearage amount and at the rate of
interest indicated in Section I, Part D.(1). To the extent interest is provided, it will be calculated from the date of the Petition. The
principal balance owing upon confirmation of the Plan on the allowed pre-petition Mortgage Arrearage amount shall be reduced
by the total adequate protection less any interest (if applicable) paid to the creditor by the Trustee. Such creditors shall retain
their liens.

D.(2) CURRENT POST-PETITION MORTGAGE PAYMENTS DISBURSED BY TRUSTEE IN A CONDUIT CASE:

Current Post-Petition Mortgage Payment(s) shall be paid by the Trustee as indicated in Section I, Part D.(2), or as otherwise
provided in the General Order.

The Current Post-Petition Mortgage Payment(s) indicated in Section I, Part D.(2) reflects what the Debtor(s) believe(s) is/are the
periodic payment amounts owed to the Mortgage Lender as of the date of the filing of this Plan. Adjustment of the Plan Payment
and Base Amount shall be calculated as set out in the General Order, paragraph 15(c)(3).

Payments received by the Trustee for payment of the Debtor's Current Post-Petition Mortgage Payment(s) shall be deemed
adequate protection to the creditor.

Upon completion of the Plan, Debtor(s) shall resume making the Current Post-Petition Mortgage Payments required by their
contract on the due date following the date specified in the Trustee's records as the date through which the Trustee made the
last Current Post-Petition Mortgage Payment.

Unless otherwise ordered by the Court, and subject to Bankruptcy Rule 3002.1(f)-(h), if a Conduit Debtor is current on his/her
Plan Payments or the payment(s) due pursuant to any wage directive, the Mortgage Lender shall be deemed current post-petition.

D.(3) POST-PETITION MORTGAGE ARREARAGE:

The Post-Petition Mortgage Arrearage shall be paid by the Trustee in the allowed amount and at the rate of interest indicated in
Section I, Part D.(3). To the extent interest is provided, it will be calculated from the date of the Petition.

Mortgage Lenders shall retain their liens.

E.(1)    SECURED CLAIMS TO BE PAID BY TRUSTEE:

The claims listed in Section I, Part E.(1) shall be paid by the Trustee as secured to the extent of the lesser of the allowed claim
amount (per a timely filed Proof of Claim not objected to by a party in interest) or the value of the Collateral as stated in the Plan.
Any amount claimed in excess of the value shall automatically be split and treated as unsecured as indicated in Section I, Part H
or J, per 11 U.S.C. § 506(a). Such creditors shall retain their liens on the Collateral described in Section I, Part E.(1) as set out in
11 U.S.C. § 1325(a)(5)(B)(I) and shall receive interest at the rate indicated from the date of confirmation or, if the value shown is
greater than the allowed claim amount, from the date of the Petition, up to the amount by which the claim is over-secured. The
principal balance owing upon confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate
protection payments less any interest (if applicable) paid to the creditor by the Trustee.

E.(2)    SECURED 1325(a)(9) CLAIMS TO BE PAID BY THE TRUSTEE--NO CRAM DOWN:
Claims in Section I, Part E.(2) are either debts incurred within 910 days of the Petition Date secured by a purchase money
security interest in a motor vehicle acquired for the personal use of the Debtor(s) or debts incurred within one year of the
Petition Date secured by any other thing of value.

The claims listed in Section I, Part E.(2) shall be paid by the Trustee as fully secured to the extent of the allowed amount (per a
timely filed Proof of Claim not objected to by a party in interest). Such creditors shall retain their liens on the Collateral described
in Section I, Part E.(2) until the earlier of the payment of the underlying debt determined under non-bankruptcy law or a discharge
under § 1328 and shall receive interest at the rate indicated from the date of confirmation. The principal balance owing upon
confirmation of the Plan on the allowed secured claim shall be reduced by the total of adequate protection payments paid to the
creditor by the Trustee.

To the extent a secured claim not provided for in Section I, Part D, E.(1) or E.(2) is allowed by the Court, Debtor(s) will pay the
claim direct per the contract or statute.

Each secured claim shall constitute a separate class.




                                                                   Page 6
     Case 19-33294-hdh13 Doc 12 Filed 10/15/19                              Entered 10/15/19 15:03:27                Page 7 of 17
Case No:     19-33294-hdh-13
Debtor(s):   Larry Wayne Smith


F.   SATISFACTION OF CLAIM BY SURRENDER OF COLLATERAL:

The claims listed in Section I, Part F shall be satisfied as secured to the extent of the value of the Collateral , as stated in the
Plan , by surrender of the Collateral by the Debtor(s) on or before confirmation. Any amount claimed in excess of the value of the
Collateral , to the extent it is allowed, shall be automatically split and treated as indicated in Section I, Part H or J, per
11 U.S.C. § 506(a).
Each secured claim shall constitute a separate class.

G. DIRECT PAYMENTS BY DEBTOR(S):

Payments on all secured claims listed in Section I, Part G shall be disbursed by the Debtor(s) to the claimant in accordance with
the terms of their agreement or any applicable statute, unless otherwise provided in Section III, "Nonstandard Provisions."

No direct payment to the IRS from future income or earnings in accordance with 11 U.S.C. § 1322(a)(1) will be permitted.

Each secured claim shall constitute a separate class.

H. PRIORITY CLAIMS OTHER THAN DOMESTIC SUPPORT OBLIGATIONS:
Failure to object to confirmation of this Plan shall not be deemed acceptance of the "SCHED. AMT." shown in Section I, Part H.
The claims listed in Section I, Part H shall be paid their allowed amount by the Trustee, in full, pro-rata, as priority claims, without
interest.

I.   CLASSIFIED UNSECURED CLAIMS:

Classified unsecured claims shall be treated as allowed by the Court.

J.   GENERAL UNSECURED CLAIMS TIMELY FILED:

All other allowed claims not otherwise provided for herein shall be designated general unsecured claims.

K. EXECUTORY CONTRACTS AND UNEXPIRED LEASES:

As provided in § 1322(b)(7) of the Bankruptcy Code, the Debtor(s) assume(s) or reject(s) the executory contracts or unexpired
leases with parties as indicated in Section I, Part K.

Assumed lease and executory contract arrearage amounts shall be disbursed by the Trustee as indicated in Section I, Part K.

L.   CLAIMS TO BE PAID:

"TERM (APPROXIMATE)" as used in this Plan states the estimated number of months from the Petition Date required to fully pay
the allowed claim. If adequate protection payments have been authorized and made, they will be applied to principal as to both
under-secured and fully secured claims and allocated between interest and principal as to over-secured claims. Payment
pursuant to this Plan will only be made on statutory, secured, administrative, priority and unsecured claims that are allowed or,
pre-confirmation, that the Debtor(s) has/have authorized in a filed Authorization for Adequate Protection Disbursements.

M. ADDITIONAL PLAN PROVISIONS:
Any additional Plan provisions shall be set out in Section III, "Nonstandard Provisions."

N. POST-PETITION NON-ESCROWED AD VALOREM (PROPERTY) TAXES AND INSURANCE:
Whether the Debtor is a Conduit Debtor or not, if the regular payment made by the Debtor to a Mortgage Lender or any other
lienholder secured by real property does not include an escrow for the payment of ad valorem (property) taxes or insurance, the
Debtor is responsible for the timely payment of post-petition taxes directly to the tax assessor and is responsible for maintaining
property insurance as required by the mortgage security agreement, paying all premiums as they become due directly to the
insurer. If the Debtor fails to make these payments, the mortgage holder may, but is not required to, pay the taxes and/or the
insurance. If the mortgage holder pays the taxes and/or insurance, the mortgage holder may file, as appropriate, a motion for
reimbursement of the amount paid as an administrative claim or a Notice of Payment Change by Mortgage Lender or a Notice of
Fees, Expenses, and Charges.

O. CLAIMS NOT FILED:
A claim not filed with the Court will not be paid by the Trustee post-confirmation regardless of its treatment in Section I or on the
AAPD.




                                                                   Page 7
     Case 19-33294-hdh13 Doc 12 Filed 10/15/19                             Entered 10/15/19 15:03:27                Page 8 of 17
Case No:     19-33294-hdh-13
Debtor(s):   Larry Wayne Smith


P.   CLAIMS FOR PRE-PETITION NON-PECUNIARY PENALTIES, FINES, FORFEITURES, MULTIPLE, EXEMPLARY OR
     PUNITIVE DAMAGES:

Any unsecured claim for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages, expressly
including an IRS penalty to the date of the petition on unsecured and/or priority claims, shall be paid only a pro-rata share of any
funds remaining after all other unsecured claims, including late filed claims, have been paid in full.

Q. CLAIMS FOR POST-PETITION PENALTIES AND INTEREST:

No interest, penalty, or additional charge shall be allowed on any pre-petition claims subsequent to the filing of the petition,
unless expressly provided herein.

R. BUSINESS CASE OPERATING REPORTS:

Upon the filing of the Trustee's 11 U.S.C. § 1302(c) Business Case Report, business Debtors are no longer required to file
operating reports with the Trustee, unless the Trustee requests otherwise. The filing of the Trustee's 11 U.S.C. § 1302(c)
Business Case Report shall terminate the Trustee's duties but not the Trustee's right to investigate or monitor the Debtor's(s')
business affairs, assets or liabilities.

S.   NO TRUSTEE'S LIABILITY FOR DEBTOR'S POST-CONFIRMATION OPERATION AND BAR DATE FOR CLAIMS FOR
     PRE-CONFIRMATION OPERATIONS:

The Trustee shall not be liable for any claim arising from the post-confirmation operation of the Debtor's(s') business. Any
claims against the Trustee arising from the pre-confirmation operation of the Debtor's(s') business must be filed with the
Bankruptcy Court within sixty (60) days after entry by the Bankruptcy Court of the Order of Confirmation or be barred.

T.   DISPOSAL OF DEBTOR'S NON-EXEMPT PROPERTY; RE-VESTING OF PROPERTY; NON-LIABILITY OF TRUSTEE FOR
     PROPERTY IN POSSESSION OF DEBTOR WHERE DEBTOR HAS EXCLUSIVE RIGHT TO USE, SELL, OR LEASE IT; AND
     TRUSTEE PAYMENTS UPON POST CONFIRMATION CONVERSION OR DISMISSAL:

Debtor(s) shall not dispose of or encumber any non-exempt property or release or settle any lawsuit or claim by Debtor(s), prior
to discharge, without consent of the Trustee or order of the Court after notice to the Trustee and all creditors.

Property of the estate shall not vest in the Debtor until such time as a discharge is granted or the Case is dismissed or closed
without discharge. Vesting shall be subject to all liens and encumbrances in existence when the Case was filed and all valid
post-petition liens, except those liens avoided by court order or extinguished by operation of law. In the event the Case is
converted to a case under chapter 7, 11, or 12 of the Bankruptcy Code, the property of the estate shall vest in accordance with
applicable law. After confirmation of the Plan, the Trustee shall have no further authority, fiduciary duty or liability regarding the
use, sale, insurance of or refinance of property of the estate except to respond to any motion for the proposed use, sale, or
refinance of such property as required by the applicable laws and/or rules. Prior to any discharge or dismissal, the Debtor(s)
must seek approval of the court to purchase, sell, or refinance real property.

Upon dismissal of the Case post confirmation, the Trustee shall disburse all funds on hand in accordance with this Plan. Upon
conversion of the Case, any balance on hand will be disbursed by the Trustee in accordance with applicable law.

U. ORDER OF PAYMENT:

Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee after the entry of an
order confirming the Chapter 13 Plan, whether pursuant to this Plan or a modification thereof, will be paid in the order set out
below, to the extent a creditor's claim is allowed or the disbursement is otherwise authorized. Each numbered paragraph below
is a level of payment. All disbursements which are in a specified monthly amount are referred to as "per mo." At the time of any
disbursement, if there are insufficient funds on hand to pay any per mo payment in full, claimant(s) with a higher level of payment
shall be paid any unpaid balance owed on a per mo payment plus the current per mo payment owed to that same claimant, in
full, before any disbursement to a claimant with a lower level of payment. If multiple claimants are scheduled to receive per mo
payments within the same level of payment and there are insufficient funds to make those payments in full, available funds will
be disbursed to the claimants within that level on a pro-rata basis. Claimants with a higher level of payment which are
designated as receiving pro-rata payments shall be paid, in full, before any disbursements are made to any claimant with a
lower level of payment.




                                                                  Page 8
     Case 19-33294-hdh13 Doc 12 Filed 10/15/19                             Entered 10/15/19 15:03:27                Page 9 of 17
Case No:     19-33294-hdh-13
Debtor(s):   Larry Wayne Smith


1st -- Clerk's Filing Fee and Trustee's Percentage Fee(s) and Noticing Fees in B.(1) and B.(2) and per statutory provisions will
be paid in full.

2nd -- Current Post-Petition Mortgage Payments (Conduit) in D.(2) and as adjusted according to the General Order, which must
be designated to be paid per mo.

3rd -- Creditors listed in E.(1)(A) and E.(2)(A), which must be designated to be paid per mo, and Domestic Support Obligations
("DSO") in B.(3), which must be designated to be paid per mo.

4th -- Attorney Fees in C, which must be designated to be paid pro-rata.

5th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid per mo.

6th -- Post-Petition Mortgage Arrearage as set out in D.(3), if designated to be paid pro-rata.

7th -- Arrearages owed on Executory Contracts and Unexpired Leases in K, which must be designated to be paid per mo.

8th -- Any Creditors listed in D.(1), if designated to be paid per mo.

9th -- Any Creditors listed in D.(1), if designated to be paid pro-rata and/or Creditors listed in E.(1)(B) or E.(2)(B), which must be
designated to be paid pro-rata.

10th -- All amounts allowed pursuant to a Notice of Fees, Expenses and Charges, which will be paid pro-rata.
11th -- Priority Creditors Other than Domestic Support Obligations ("Priority Creditors") in H, which must be designated to be
paid pro-rata.

12th -- Special Class in I, which must be designated to be paid per mo.

13th -- Unsecured Creditors in J, other than late filed or penalty claims, which must be designated to be paid pro-rata.

14th -- Late filed claims by Secured Creditors in D.(1), D.(2), D.(3), E.(1) and E.(2), which must be designated to be paid pro-rata,
unless other treatment is authorized by the Court.

15th -- Late filed claims for DSO or filed by Priority Creditors in B.(3) and H, which must be designated to be paid pro-rata.

16th -- Late filed claims by Unsecured Creditors in J, which must be designated to be paid pro-rata.

17th -- Unsecured claims for a non-pecuniary penalty, fine, or forfeiture, or for multiple, exemplary or punitive damages,
expressly including an IRS penalty to the date of the petition on unsecured and/or priority claims. These claims must be
designated to be paid pro-rata.


V.   POST-PETITION CLAIMS:
Claims filed under § 1305 of the Bankruptcy Code shall be paid as allowed. To the extent necessary, Debtor(s) will modify this Plan.

W. TRUSTEE'S RECOMMENDATION CONCERNING CLAIMS ("TRCC") PROCEDURE:
See the provisions of the General Order regarding this procedure.




                                                                  Page 9
    Case 19-33294-hdh13 Doc 12 Filed 10/15/19                          Entered 10/15/19 15:03:27                Page 10 of 17
Case No:     19-33294-hdh-13
Debtor(s):   Larry Wayne Smith


                                                         SECTION III
                                                   NONSTANDARD PROVISIONS

The following nonstandard provisions, if any, constitute terms of this Plan. Any nonstandard provision placed elsewhere in the
Plan is void.
None.
I, the undersigned, hereby certify that the Plan contains no nonstandard provisions other than those set out in this final paragraph.

/s/ Marcus Leinart
Marcus Leinart, Debtor's(s') Attorney                                     Debtor (if unrepresented by an attorney)


Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) is respectfully submitted.

/s/ Marcus Leinart                                                        00794156
Marcus Leinart, Debtor's(s') Counsel                                      State Bar Number




                                                               Page 10
    Case 19-33294-hdh13 Doc 12 Filed 10/15/19                         Entered 10/15/19 15:03:27                  Page 11 of 17
Case No:     19-33294-hdh-13
Debtor(s):   Larry Wayne Smith




                                                    CERTIFICATE OF SERVICE

I, the undersigned, hereby certify that the foregoing Debtor's(s') Chapter 13 Plan (Containing a Motion for Valuation) was served on
the following entities either by Electronic Service or by First Class Mail, Postage Pre-paid on the  15th day of October, 2019       :

(List each party served, specifying the name and address of each party)


Dated:            October 15, 2019                                        /s/ Marcus Leinart
                                                                          Marcus Leinart, Debtor's(s') Counsel

AT&T Direct TV                                    Chase Card Services                               Credence Resource Management
PO Box 105503                                     xxxxxxxxxxxx7062                                  xxxx5274
Atlanta, GA 30348-5503                            Attn: Bankruptcy                                  PO Box 1253
                                                  PO Box 15298                                      Southgate, MI 48195-0253
                                                  Wilmington, DE 19850


AT&T Mobility                                     Chase Card Services                               Credit One Bank
PO Box 650553                                     xxxxxxxx0000                                      xxxxxxxxxxxx0517
Dallas, TX 75265-0553                             Attn: Bankruptcy                                  ATTN: Bankruptcy Department
                                                  PO Box 15298                                      PO Box 98873
                                                  Wilmington, DE 19850                              Las Vegas, NV 89193


Bank Of America                                   Chase Mortgage                                    Credit Protection Asoc. LP
213                                               xxxxxxxxx2429                                     xx8316
Attn: Bankruptcy                                  Chase Records Center/Attn:                        PO Box 207899
PO Box 982238                                     Correspondenc                                     Dallas, TX 75320-7899
El Paso, TX 79998                                 Mail Code LA4 5555 700 Kansas Ln
                                                  Monroe, LA 71203

Capital One                                       Citibank/The Home Depot                           Dallas County Tax Assessor/Collector
xxxxxxxxxxxx3584                                  xxxxxxxxxxxx9436                                  John R. Ames, CTA
Attn: Bankruptcy                                  Attn: Recovery/Centralized Bankruptcy             PO Box 139066
PO Box 30285                                      PO Box 790034                                     Dallas, TX 75313-9066
Salt Lake City, UT 84130                          St Louis, MO 63179


Capital One                                       Convergent Outsourcing, Inc.                      ERC/Enhanced Recovery Corp
xxxxxxxxxxxx8656                                  xxxx2114                                          xxxxx6505
Attn: Bankruptcy                                  Attn: Bankruptcy                                  Attn: Bankruptcy
PO Box 30285                                      PO Box 9004                                       8014 Bayberry Road
Salt Lake City, UT 84130                          Renton, WA 98057                                  Jacksonville, FL 32256


Capital One Auto Finance                          Credence Resource Management                      First PREMIER Bank
xxxxxxxxxxxxx1001                                 xxxxx5741                                         xxxxxxxxxxxx0125
Attn: Bankruptcy                                  PO Box 1253                                       Attn: Bankruptcy
PO Box 30285                                      Southgate, MI 48195-0253                          PO Box 5524
Salt Lake City, UT 84130                                                                            Sioux Falls, SD 57117




                                                               Page 11
    Case 19-33294-hdh13 Doc 12 Filed 10/15/19           Entered 10/15/19 15:03:27    Page 12 of 17
Case No:     19-33294-hdh-13
Debtor(s):   Larry Wayne Smith


Flex Shopper                          NTTA                                  Texas Department of Public Safety
2700 North Military Trail. Ste. 200   PO Box 660244                         04-TR-17-01017
Boca Raton, FL 33431                  Dallas, TX 75266-0244                 PO Box 16733
                                                                            Austin, TX 78761-6733



Fowell Law Firm PLLC                  Portfolio Recovery                    Texas Department of Public Safety
1523 Yale St.                         xxxxxxxxxxxx4822                      Enforcement and Compliance Services
Houston, TX 77008                     Attn: Bankruptcy                      PO Box 4087
                                      120 Corporate Blvd                    Austin, TX 78773-0320
                                      Norfold, VA 23502


Frost Bank                            Resolve Trustee Services              The Cash Store
xxxxxxx2598                           5900 South Lake Forest Dr.            Attn. Bankruptcy Dept.
Po Box 1600                           Suite 380                             1901 Gateway Dr.
San Antonio, TX 78296                 McKinney, TX 75070                    Irving, TX 75038



Larry Wayne Smith                     Security Credit Services              Tom Powers
2309 W. Colorado Blvd.                xxx5575                               105 Decker Crt, Ste 1150
Dallas, TX 75211                      Attn: Bankruptcy                      Irving, TX 75062
                                      PO Box 1156
                                      Oxford, MS 38655


LVNV Funding/Resurgent Capital        Servicing Corporation                 Toyota Financial Services
xxxxxxxxxxxx0517                      xx7420                                xxxxxx0858
Attn: Bankruptcy                      13702 Coursey Blvd. Bldg. 1           Atty: Bankruptcy Dept
PO Box 10497                          Baton Rouge, LA 70817                 PO Box 8026
Greenville, SC 29603                                                        Cedar Rapids, IA 52409


MRS BPO LLC                           Southwest Credit Systems              US BankCorp
xxxx5062                              xxxx2705                              xxxxxx7500
1930 Olney Ave                        4120 International Parkway            Attn: Bankruptcy
Cherry Hill, NJ 09003                 Suite 1100                            PO Box 5229
                                      Carrollton, TX 75007                  Cincinnati, OH 45201


National Credit Adjusters, LLC        Spectrum/Charter Communications       Verizon Wireless
xxxxxx5200                            PO Box 790261                         xxxxxxxxxx0001
327 West 4th Avenue                   Saint Louis, MO 63179-0261            Attn: Bankruptcy
PO Box 3023                                                                 500 Technology Dr, Ste 550
Hutchinson, KS 67504                                                        Weldon Spring, MO 63304


Neighborhood Credit Union             T-Mobile
xxxxxxxxxxxxx0031                     PO Box 742596
Attn: Bankruptcy                      Cincinnati, OH 45274-2596
PO Box 803476
Dallas, TX 75380




                                                 Page 12
      Case 19-33294-hdh13 Doc 12 Filed 10/15/19                           Entered 10/15/19 15:03:27                      Page 13 of 17
Leinart Law Firm
11520 N. Central Expressway
Suite 212
Dallas, Texas 75243

Bar Number: 00794156
Phone: (469) 232-3328
                                           IN THE UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF TEXAS
                                                        DALLAS DIVISION
                                                             Revised 10/1/2016

IN RE: Larry Wayne Smith                           xxx-xx-2287      §      CASE NO: 19-33294-hdh-13
       2309 W. Colorado Blvd.                                       §
       Dallas, TX 75211                                             §
                                                                    §
                                                                    §




                                  Debtor(s)


AUTHORIZATION FOR ADEQUATE PROTECTION DISBURSEMENTS                                                        10/15/2019
                                                                                                    DATED:________________
The undersigned Debtor(s) hereby request that payments received by the Trustee prior to confirmation be disbursed as
indicated below:

 Periodic Payment Amount                                                                                                              $2,070.00

 Disbursements                                                                                    First (1)                  Second (2) (Other)

 Account Balance Reserve                                                                            $5.00               $5.00 carried forward

 Trustee Percentage Fee                                                                           $206.50                              $207.00

 Filing Fee                                                                                         $0.00                                $0.00

 Noticing Fee                                                                                      $44.10                                $0.00

 Subtotal Expenses/Fees                                                                           $255.60                              $207.00
 Available for payment of Adequate Protection, Attorney Fees and
 Current Post-Petition Mortgage Payments:                                                       $1,814.40                            $1,863.00


CREDITORS SECURED BY VEHICLES (CAR CREDITORS):
                                                                                                                Adequate              Adequate
                                                                           Scheduled            Value of        Protection           Protection
 Name                                 Collateral                             Amount            Collateral      Percentage       Payment Amount
 Capital One Auto Finance             2010 Lexus HS250h                    $29,966.00          $6,400.00           1.25%                 $80.00

                                    Total Adequate Protection Payments for Creditors Secured by Vehicles:                                $80.00

CURRENT POST-PETITION MORTGAGE PAYMENTS (CONDUIT):

                                                                                              Scheduled          Value of
 Name                                 Collateral                            Start Date          Amount          Collateral      Payment Amount
 Servicing Corporation                2309 W. Colorado Blvd. Dallas, TX 75211
                                                                            1/1/2020         $175,713.18      $300,000.00               $991.85

                                          Payments for Current Post-Petition Mortgage Payments (Conduit):                              $991.85




Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
        Case 19-33294-hdh13 Doc 12 Filed 10/15/19                          Entered 10/15/19 15:03:27                 Page 14 of 17
Case No:     19-33294-hdh-13
Debtor(s):   Larry Wayne Smith



 CREDITORS SECURED BY COLLATERAL OTHER THAN A VEHICLE:
                                                                                                            Adequate           Adequate
                                                                            Scheduled          Value of     Protection        Protection
   Name                                Collateral                             Amount          Collateral   Percentage    Payment Amount

                Total Adequate Protection Payments for Creditors Secured by Collateral other than a vehicle:                       $0.00

                                                TOTAL PRE-CONFIRMATION PAYMENTS

 First Month Disbursement (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13 Trustee
 Percentage Fee, and retention of the Account Balance Reserve):

      Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                         $0.00
      Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo:                                             $80.00
      Debtor's Attorney, per mo:                                                                                              $1,734.40
      Adequate Protection to Creditors Secured by other than a Vehicle, per mo:                                                   $0.00

 Disbursements starting month 2 (after payment of Clerk's Filing Fee, any Noticing Fee, Chapter 13
 Trustee Percentage Fee, and retention of the Account Balance Reserve):

      Current Post-Petition Mortgage Payments (Conduit payments), per mo:                                                       $991.85
      Adequate Protection to Creditors Secured by Vehicles ("Car Creditor"), per mo:                                             $80.00
      Debtor's Attorney, per mo:                                                                                                $791.15
      Adequate Protection to Creditors Secured by other than a Vehicle, per mo:                                                   $0.00



 Order of Payment:

 Unless otherwise ordered by the court, all claims and other disbursements made by the Chapter 13 Trustee prior to entry of an
 order confirming the Chapter 13 Plan will be paid in the order set out above. All disbursements which are in a specified monthly
 amount are referred to as "per mo". At the time of any disbursement, if there are insufficient funds on hand to pay any per mo
 payment in full, claimant(s) with a higher level of payment shall be paid any unpaid balance owed on the per mo payment plus
 the current per mo payment owed to that same claimant, in full, before any disbursement to a claimant with a lower level of
 payment. Other than the Current Post-Petition Mortgage Payments, the principal balance owing upon confirmation of the Plan on
 the allowed secured claim shall be reduced by the total of adequate protection payments, less any interest (if applicable), paid to
 the creditor by the Trustee.



 DATED:________________________
         10/15/2019

 /s/ Marcus Leinart
 Attorney for Debtor(s)




 Computer software provided by LegalPRO Systems, Inc., San Antonio, Texas - (210) 561-5300.
        Case 19-33294-hdh13 Doc 12 Filed 10/15/19                    Entered 10/15/19 15:03:27              Page 15 of 17


                                        UNITED STATES BANKRUPTCY COURT
                                           NORTHERN DISTRICT OF TEXAS
                                                 DALLAS DIVISION

  IN RE:     Larry Wayne Smith                                                      CASE NO.     19-33294-hdh-13

                                                                                   CHAPTER       13

                                                    Certificate of Service


I hereby certify that on this date, I did serve a true and correct copy of the foregoing to the following interested parties and
those listed on the attached matrix by United States Mail, First Class:

Date:      10/15/2019                                             /s/ Marcus Leinart
                                                                  Marcus Leinart
                                                                  Attorney for the Debtor(s)


AT&T Direct TV                                 Chase Mortgage                                  Dallas County Tax Assessor/Collector
PO Box 105503                                  Chase Records Center/Attn:                      John R. Ames, CTA
Atlanta, GA 30348-5503                         Correspondenc                                   PO Box 139066
                                               Mail Code LA4 5555 700 Kansas Ln                Dallas, TX 75313-9066
                                               Monroe, LA 71203


AT&T Mobility                                  Citibank/The Home Depot                         ERC/Enhanced Recovery Corp
PO Box 650553                                  Attn: Recovery/Centralized Bankruptcy           Attn: Bankruptcy
Dallas, TX 75265-0553                          PO Box 790034                                   8014 Bayberry Road
                                               St Louis, MO 63179                              Jacksonville, FL 32256



Bank Of America                                Convergent Outsourcing, Inc.                    First PREMIER Bank
Attn: Bankruptcy                               Attn: Bankruptcy                                Attn: Bankruptcy
PO Box 982238                                  PO Box 9004                                     PO Box 5524
El Paso, TX 79998                              Renton, WA 98057                                Sioux Falls, SD 57117



Capital One                                    Credence Resource Management                    Flex Shopper
Attn: Bankruptcy                               PO Box 1253                                     2700 North Military Trail. Ste. 200
PO Box 30285                                   Southgate, MI 48195-0253                        Boca Raton, FL 33431
Salt Lake City, UT 84130



Capital One Auto Finance                       Credit One Bank                                 Fowell Law Firm PLLC
Attn: Bankruptcy                               ATTN: Bankruptcy Department                     1523 Yale St.
PO Box 30285                                   PO Box 98873                                    Houston, TX 77008
Salt Lake City, UT 84130                       Las Vegas, NV 89193



Chase Card Services                            Credit Protection Asoc. LP                      Frost Bank
Attn: Bankruptcy                               PO Box 207899                                   Po Box 1600
PO Box 15298                                   Dallas, TX 75320-7899                           San Antonio, TX 78296
Wilmington, DE 19850
      Case 19-33294-hdh13 Doc 12 Filed 10/15/19           Entered 10/15/19 15:03:27        Page 16 of 17


                                 UNITED STATES BANKRUPTCY COURT
                                    NORTHERN DISTRICT OF TEXAS
                                          DALLAS DIVISION

  IN RE:   Larry Wayne Smith                                        CASE NO.    19-33294-hdh-13

                                                                   CHAPTER      13

                                         Certificate of Service
                                         (Continuation Sheet #1)

Larry Wayne Smith                    Portfolio Recovery                        Texas Department of Public Safety
2309 W. Colorado Blvd.               Attn: Bankruptcy                          PO Box 16733
Dallas, TX 75211                     120 Corporate Blvd                        Austin, TX 78761-6733
                                     Norfold, VA 23502



Leinart Law Firm                     Resolve Trustee Services                  Texas Department of Public Safety
11520 N. Central Expressway          5900 South Lake Forest Dr.                Enforcement and Compliance Services
Suite 212                            Suite 380                                 PO Box 4087
Dallas, Texas 75243                  McKinney, TX 75070                        Austin, TX 78773-0320



LVNV Funding/Resurgent Capital       Security Credit Services                  The Cash Store
Attn: Bankruptcy                     Attn: Bankruptcy                          Attn. Bankruptcy Dept.
PO Box 10497                         PO Box 1156                               1901 Gateway Dr.
Greenville, SC 29603                 Oxford, MS 38655                          Irving, TX 75038



MRS BPO LLC                          Servicing Corporation                     Tom Powers
1930 Olney Ave                       13702 Coursey Blvd. Bldg. 1               105 Decker Crt, Ste 1150
Cherry Hill, NJ 09003                Baton Rouge, LA 70817                     Irving, TX 75062




National Credit Adjusters, LLC       Southwest Credit Systems                  Toyota Financial Services
327 West 4th Avenue                  4120 International Parkway                Atty: Bankruptcy Dept
PO Box 3023                          Suite 1100                                PO Box 8026
Hutchinson, KS 67504                 Carrollton, TX 75007                      Cedar Rapids, IA 52409



Neighborhood Credit Union            Spectrum/Charter Communications           United States Trustee- Northern District
Attn: Bankruptcy                     PO Box 790261                             1100 Commerce St, Rm 976
PO Box 803476                        Saint Louis, MO 63179-0261                Dallas, TX 75242
Dallas, TX 75380



NTTA                                 T-Mobile                                  US BankCorp
PO Box 660244                        PO Box 742596                             Attn: Bankruptcy
Dallas, TX 75266-0244                Cincinnati, OH 45274-2596                 PO Box 5229
                                                                               Cincinnati, OH 45201
      Case 19-33294-hdh13 Doc 12 Filed 10/15/19      Entered 10/15/19 15:03:27      Page 17 of 17


                               UNITED STATES BANKRUPTCY COURT
                                  NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

  IN RE:   Larry Wayne Smith                                    CASE NO.   19-33294-hdh-13

                                                                CHAPTER    13

                                      Certificate of Service
                                      (Continuation Sheet #2)

Verizon Wireless
Attn: Bankruptcy
500 Technology Dr, Ste 550
Weldon Spring, MO 63304
